DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed 04/26/2022. Claims 1-20 are pending in the Application.  

			Continuity/priority Information  
The present Application 16837942, filed 04/01/2020 Claims Priority from Provisional Application 62975616, filed 02/12/2020.

Claim Objections
Claims 1-20 are objected to because of the following informalities:   
Claims 1 and 11 recite the limitation “a first verification logic configured to detect a criterion, wherein the criterion is a reset condition”. However, Fig. 2 shows the reset signal is connected to MUX  204a and not to the verification logic as Claimed. Also, the specification  does not recite a “reset condition” but  rather a “reset”.
Appropriate correction is required to correct the inconsistencies between the Claims and redwings.
 
Response to Arguments
Applicant’s arguments, see Amendment/ Remarks filed 04/26/2022, with respect to the rejection of Claims under 35 U.S.C. 103 as being unpatentable over Niijima (U.S. Patent No. 7,917,818) in view of KHATIB et al. (U.S. Pub. No. 20190042480), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration a new ground of rejection of Claims is made, under 35 U.S.C. 103 as being unpatentable over LEE et al. (U.S. Pub. No. 20140075255) Pub. Date: 2014-03-13 in view of Niijima (U.S. Patent No. 7,917,818) ISSUED: March 29, 2011.
 Rejection of Claims, under 35 U.S.C. 112, second paragraph, as being indefinite, is withdrawn in view of the amendment to the Claims. 
During an interview conducted on 26 April 2022 with Applicant’s representative Josephine E. Chang and the Examiner, a proposed amendment was discussed in light of the prior art rejection as being unpatentable over Niijima in view of KHATIB. The Examiner agreed that the combined reference fails to disclose the amended limitation “wherein the criterion is a reset condition" as recited in Claim 1, pending further search and examination.
In response to Applicant arguments, the Examiner agree that Niijima fails to disclose “wherein the criterion is a reset condition”.
 However, under new ground of rejection, LEE et al. (U.S. Pub. No. 20140075255) discloses a “trigger condition” corresponding to the  above limitation of  “reset condition"  as set forth in the present office action.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (U.S. Pub. No. 20140075255) in view of Niijima (U.S. Patent No. 7,917,818) .
Regarding independent Claims 1 and 11, LEE discloses a debugging control system using inside-core events as trigger conditions, comprising:
a first hardware component comprising a connector and a first verification logic configured to detect a criterion....., wherein the criterion is a reset condition.
 [0027] Refer to FIG. 1, an embodiment of a debugging control system (A) “first hardware component” of the present invention is applied to a core under debug (B) “second hardware component” and a graphical interface software module (C) is for users to input a block diagram showing electrical connections being set. The debugging control system (A) that uses inside-core events as trigger conditions according to the present invention includes a clock controller 1 and a debug control module 2.
Par. [0028] The debug control module 2 consists of a trigger comparator circuit 21 and at least one shift buffer 22. In the debug mode, data in the core under debug (B) is transmitted to the shift buffer 22 via a pathway of at least one scan chain (3) and is temporarily saved in the shift buffer 22. Then the data is used by the trigger comparator circuit 21 to detect whether an internal state of the core under debug (B) satisfies the trigger condition. [0031] Refer to FIG. 3 and FIG. 1, the trigger event recorder 211 also compares the trigger signal with the trigger event to learn whether they are matched or not and transmits the comparison result to the event processing unit 212 for detecting whether the sequencing order and the number of occurrences of the trigger event satisfy the trigger condition.
 Regarding independent Claims 1 and 11, LEE does not explicitly disclose “the second hardware component comprising a second verification logic configured to compare the received first signal to an expected signal and generate a result”.
However, in analogous art, Niijima discloses in FIG. 4, the ID decision unit 208 judges the permission/prohibition of connection of the debugger 3 to the built-in chip B20 by the collation of an ID code (matching data). The comparator circuit 2082 compares ID codes set in the ID collation register 2080 and the storing register 2081, and outputs a resulting signal 2083 of comparison to the debug control unit 201. The ID decision unit 208 permits the debugging state of connecting the debugger 3 to the built-in chip B20, when two I D codes are in agreement, and prohibits the connection when not in agreement.  
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate an ID decision unit 208 as taught by Niijima in the device of LEE for the purpose of implementing a challenge-response authentication between two debug devices.

Regarding Claims 2, 12, LEE does not explicitly disclose a field gate programmable array (FPGA). However, it is a design choice to use programmable logic devices (PLD) versus discrete components for optimizing circuit design.    
  
Regarding Claims 4, 14, 10, 20, a connector supporting a peripheral component interconnect express (PCle) protocol. LEE discloses in Fig. 1, [0028] The core under debug (B) furnishes the capability of wrapping a core with the IEEE 1149.1 or IEEE 1500 boundary scan standard. Par. [0029] The transmission interface can be, but not limited to, a joint test action group (JTAG) interface, a universal asynchronous receiver/transmitter (UART) interface, a peripheral component interconnect (PCI) interface or a universal serial bus (USB) interface. 
  
Regarding Claims 3, 7-9, 13, 7-19, LEE discloses the expected signal is associated with an identifier... wherein the result comprises an indication of a match/ mismatch,  Also refer to FIG. 1, the trigger event recorder 211 also compares the trigger signal with the trigger event to learn whether they are matched or not and transmits the comparison result to the event processing unit 212 for detecting whether the sequencing order and the number of occurrences of the trigger event satisfy the trigger condition. Then the event processing unit 212 sends a detection result to the conversion circuit 213 for checking whether logical relations of the trigger event satisfy the trigger condition.
 LEE does not explicitly disclose that the indication of a match/ mismatch occurs in the core under debug (B) “second hardware component”, for the same obvious reasons as applied to the independent Claims 1 and 11.

Regarding Claims 5, 6, 15, 16, a reset condition of detecting start of a reset period.  LEE discloses a “trigger condition” i.e. trigger comparator circuit 21 to detect whether an internal state of the core under debug (B) satisfies the trigger condition, corresponding to the reset condition for the same obvious reasons as applied to the independent Claims 1 and 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 18, 2022
Final Rejection 20220517
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov